  Case 1:19-cr-00059-LO Document 123 Filed 02/26/20 Page 1 of 3 PageID# 860



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

UNITED STATES OF AMERICA                           )
                                                   )
               v.                                  )     Criminal No. 1:19cr59
                                                   )
DANIEL EVERETTE HALE                               )


            MOTION FOR ENTRY OF A SUPPLEMENTAL PROTECTIVE ORDER

       The United States of America moves for entry of the attached Protective Order, pursuant

to Federal Rule of Criminal Procedure 16(d)(l) and Federal Rule of Evidence 502(d). In support

thereof, the government states as follows:

       1.      During the course of the investigation, the United States gathered or generated

documents that contain c l as s i fi ed information relating to national security. The United States

produced these documents in accordance with the Federal Rules of Criminal Procedure and

relevant case law, and intends to continue to do so.

       2.      On May 30, 2019, the government produced to the defense a classified document

("the Classified Document"). On or about December 9, 2019, the government notified the defense

that this production was erroneous, and that the defense was not entitled in discovery to the

Classified Document.

       3.      On December 12, 2019, a Classified Information Security Officer ("CISO") took

possession of the Classified Document.

       4.      The government seeks authority to retract from the defense the Classified

Document provided to the defense on May 30, 2019, but later retrieved by the CISO.
  Case 1:19-cr-00059-LO Document 123 Filed 02/26/20 Page 2 of 3 PageID# 861



       5.      Federal Rule of Criminal Procedure 16(d)(l) provides that the Court may, for good

cause, deny, restrict or defer discovery or inspection, or grant other appropriate relief. The

proposed Protective Order regulates discovery in this case by restricting the use and dissemination

of documents containing classified information relating to national security. In essence, the

proposed Protective Order prohibits the dissemination of these documents and the information

contained therein, other than as necessary for the defendant’s investigation of the allegations and

the preparation of his defenses.

       WHEREFORE, the United States requests that the Court enter the proposed

Supplemental Protective Order.

                                                      Respectfully submitted,

       G. Zachary Terwilliger                         John C. Demers
       United States Attorney                         Assistant Attorney General
       Eastern District of Virginia                   National Security Division
                                                      U.S. Department of Justice


       __________/s__________________
       Gordon D. Kromberg                             Heather M. Schmidt
       Alexander P. Berrang                           Senior Trial Attorney
       Assistant United States Attorneys              Counterintelligence-Export Control Section
                                                      National Security Division
                                                      U.S. Department of Justice




                                                 2
  Case 1:19-cr-00059-LO Document 123 Filed 02/26/20 Page 3 of 3 PageID# 862




                                   CERTIFICATE OF SERVICE

       This is to certify that on February 26, 2020, I electronically filed the foregoing

MOTION FOR ENTRY OF A SUPPLEMENTAL PROTECTIVE ORDER and

SUPPLEMENTAL PROTECTIVE ORDER with the Clerk of Court using the CM/ECF system,

which will send a notification of such filing (NEF) to counsel of record.


                                               ______________/s/_______________
                                               Gordon D. Kromberg
                                               Assistant U.S. Attorney
                                               United States Attorney’s Office
                                               2100 Jamieson Avenue
                                               Alexandria, VA
                                               Office Number: 703-299-3700
                                               Facsimile Number: 703.299.3982
                                               Email Address: Gordon.kromberg@usdoj.gov




                                                  3
